Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 17,
2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00347-CV
                                        ____________

                          IN RE STEVEN BALLOR, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                   Probate Court No. 1
                                   Harris County, Texas
                             Trial Court Cause No. 403486



                     MEMORANDUM                        OPINION

       On April 12, 2012, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator asked this court to compel
the respondent, the Honorable Loyd Wright, presiding judge of Probate Court No. 1 of
Harris County, Texas, to (1) rule upon relator's motion to expunge or cancel lis pendens;
and (2) direct the motion be granted.

       Relator moved to expunge or cancel a lis pendens in the underlying suit. A hearing
was held in October 2011, but no ruling on the motion has issued.
       Mandamus is proper if the record shows the trial court was asked to rule, had a duty
to rule, and failed or refused to rule. In re Smith, 279 S.W.3d 714, 715 (Tex. App. --
Amarillo 2007, orig. proceeding). The record shows the trial court was aware of the
motion. However, the record does not demonstrate relator has complained to the trial
court regarding his failure to rule. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App. --
Houston [14th Dist.] 1992, orig. proceeding) (presenting the court with a demand for
performance provides the trial court an opportunity to rule). We therefore decline to order
the trial court to rule at this time.

       Even though we have jurisdiction to direct the trial court to consider and rule on
pending matters, we may not tell the trial court what ruling it should make. In re Hearn,
137 S.W.3d 681, 685 (Tex. App. -- San Antonio 2004, orig. proceeding). Accordingly,
relator's request that we direct the trial court to grant the motion is denied.

       For these reasons, we deny relator’s petition for writ of mandamus.


                                            PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




                                               2